 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DEXTER LAWRENCE GRIFFIN,                        No. 2:20-cv-0304 KJN P
12                        Petitioner,
13            v.                                         ORDER
14       BRANDON PRICE,1
15                        Respondent.
16

17           Petitioner is housed at the Coalinga State Hospital, and is proceeding pro se. He filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, together with a request to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the petition was not signed by

20   petitioner. Rather, petitioner typed his name. Parties proceeding without counsel are required to

21   sign all pleadings, motions, and other papers submitted to the court for filing. Fed. R. Civ. P.

22   11(a). Thus, the court is unable to consider the petition unless petitioner signs and re-files the

23   amended petition.

24           In addition, petitioner did not file his petition on the form used by this district. The Clerk

25   of the Court is directed to send petitioner the form for filing a petition for writ of habeas corpus

26   under 28 U.S.C. § 2254.

27
     1
       Brandon Price, Executive Director of Coalinga State Hospital where petitioner is presently
28   housed, is substituted as the proper respondent in this action. Fed. R. Civ. P. 25(d).
                                                        1
 1              On December 4, 2019, petitioner submitted a signed application to proceed in forma

 2   pauperis under 28 U.S.C. § 1915. Examination of the in forma pauperis application reveals that

 3   petitioner is unable to afford the costs of suit. Accordingly, the application to proceed in forma

 4   pauperis is granted. See 28 U.S.C. § 1915(a).

 5              Accordingly, petitioner is provided an opportunity to re-file the petition on this court’s

 6   form bearing his signature. Failure to submit a signed amended petition will result in a

 7   recommendation that this action be dismissed.2

 8              Good cause appearing, IT IS HEREBY ORDERED that:

 9              1. Petitioner’s motion to proceed in forma pauperis is granted;

10              2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

11   within thirty days from the date of this order;3

12              3. Any amended petition must bear the case number assigned to this action, the case

13   caption set forth above, and the title “Amended Petition”; and

14              4. The Clerk of the Court is directed to send petitioner the court’s form application for

15   writ of habeas corpus.

16   Dated: February 18, 2020

17

18

19
     /grif0304.r11
20
21

22

23
     2
        Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
24   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
25   direct review or the expiration of time for seeking direct review, although the statute of
26   limitations is tolled while a properly filed application for state post-conviction or other collateral
     review is pending. 28 U.S.C. § 2244(d).
27
     3
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely. See 28 U.S.C. § 2244(d).
                                                       2
